Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158048
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 158048
                                                                    COA: 341535
                                                                    Macomb CC: 2015-004284-FH
  DARYL DEWITT DAVIS,
           Defendant-Appellant.

  _________________________________________/

         By order of December 21, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the May 15, 2018 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in light of the prosecutor’s concession
  that defendant was not subject to a mandatory 25-year minimum sentence under MCL
  769.12(1)(a), we VACATE the July 29, 2016 amended judgment of sentence, and we
  REMAND this case to the Macomb Circuit Court to reinstate the April 26, 2016 amended
  judgment of sentence. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
           s0515
                                                                               Clerk